Citation Nr: 0402658	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  00-09 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1967.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which assigned a noncompensable rating 
for bilateral pes planus, after granting service connection 
for this disability.

When the case was before the Board in March 2002, it was 
remanded for further development.  While the case was in 
remand status, the RO increased the veteran's evaluation to 
10 percent, from the effective date of service connection.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The degree of severity of the veteran's bilateral pes 
planus does not more nearly approximate severe than moderate.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 10 percent 
for bilateral pes planus disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are not applicable to initial 
evaluation issues such as the one currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the statement of 
the case, the supplemental statement of the case and a March 
2002 letter from the RO to the veteran, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable the RO to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire the RO to obtain such 
evidence on his behalf.  Furthermore, the Board notes that 
the March 2002 letter to the veteran also includes a 
statement telling the veteran that if he has "any more 
evidence or argument to present in support of [his] claim, 
this is the opportunity to present."  

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

Accordingly, the Board is satisfied that no further 
development of the record is required in this case. 

Factual Background


In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

Service medical records show that the veteran began 
complaining of painful feet in March 1965.  According to 
service medical records in April 1967, the veteran was 
diagnosed with mild pes planus and consequently was placed on 
limited duty status.  The September 1967 separation 
examination report notes moderate pes planus.

VA Podiatry Clinic notes from April 1999 note the veteran's 
complaints of left heel pain; the assessment was heel spur 
syndrome, left foot.  VA Podiatry Clinic notes from June 1999 
note the veteran's need for a heel lift and good arches.  

In November 2000, the veteran underwent a VA examination of 
his feet.  The examination report indicates that the veteran 
complained of left foot pain.  The examination revealed no 
swelling and no weakness; however, the veteran stated that 
his foot pain would worsen after prolonged standing and that 
he was unable to run.  The examination revealed full active 
range of motion of the foot as well as left medial calcaneal 
tenderness.  In addition, gait was normal.  The diagnosis was 
left mild pes planus.

The report of an April 2003 VA examination of the veteran's 
feet notes that the veteran reported intermittent pain and 
swelling in both feet, precipitated by prolonged standing or 
ambulation.  The veteran stated that he could ambulate 
without an assistive device for only five to ten blocks.  The 
report also indicates that the veteran uses bilateral shoe 
inserts and gains some relief therefrom.  The examination 
revealed both painless and normal passive and active range of 
motion, bilaterally.  No callosities or vascular changes were 
found.  The report also notes that the Achilles tendons were 
midline, bilaterally.  Valgus was mild, bilaterally.  The 
examiner assessed the veteran's disability as moderate.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The veteran's pes planus is evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, which 
provides that moderate, bilateral pes planus, with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achillis, and pain on manipulation and use of the 
feet warrants a 10 percent evaluation.  A 30 percent 
evaluation is assigned for severe, bilateral pes planus with 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.  A 50 percent evaluation is assigned for 
pronounced, bilateral pes planus with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, and 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances.

Having reviewed the evidence of record pertaining to this 
claim, the Board must conclude that a rating in excess of 10 
percent for the veteran's bilateral pes planus is not 
warranted.  In this regard, the Board notes that the 
veteran's calcaneal spurs are separately rated and are not 
for consideration in the evaluation of pes planus.  The 
veteran has indicated that he has intermittent pain and 
swelling with prolonged standing.  However, there is no 
objective evidence of swelling and the reported intermittent 
pain is consistent with the assigned evaluation.  There is no 
evidence of marked deformity or characteristic callosities.  
In addition, neither of the recent VA examinations disclosed 
any objective evidence of pain or functional impairment, and 
on neither occasion was the veteran's pes planus described as 
more than moderate.  In sum, the medical evidence 
demonstrates that the veteran's pes planus does not more 
nearly approximate the severe level of disability required 
for a higher evaluation than the moderate level of disability 
contemplated by the assigned evaluation.    

The Board has considered whether a higher rating is warranted 
under any other potentially applicable diagnostic code but 
has determined that the disability is most appropriately 
rated under Diagnostic Code 5276 and that a higher rating is 
not warranted under any other diagnostic code.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 10 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered the benefit-of-the-doubt 
doctrine with respect to this matter, but finds that there is 
no approximate balance of positive and negative evidence such 
as to warrant its application.  The medical evidence 
preponderates against the veteran's claim of entitlement to 
an initial rating in excess of 10 percent for bilateral pes 
planus.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



